DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2021 and 05/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawing was received on 02/01/2021.  These drawings are accepted by the examiner.
Allowable Subject Matter
Claims 1-2, 4-10, 12-15, 18-20 are allowed.
The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendment(s) and argument(s) filed 
Conclusion
Binder et al (US 9,786,030) discloses providing focal length adjustments.
Derakhshani et al (US 2016/0371555) discloses systems and methods for spoof detection and liveness analysis.
Friedman et al (US 2018/0158269) discloses system and method for identifying fraud attempt of an entrance control system.
Skogo et al (US 2017/0109513) discloses identification, authentication, and/or guiding of a user using gaze information.
Kim et al (US 2015/0324629) discloses liveness testing methods and apparatuses to test a liveness of an object.
Hanna et al (US 2014/0270404) discloses efficient prevention of fraud.
Zhang et al (US 8,675,926) discloses distinguishing live faces from flat surfaces.
Lee et al (US 2011/0064313) discloses face determination, wherein it is determined if a subject is a true object based on distance information regarding a distance to the subject and face detection information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN H LE/           Examiner, Art Unit 2697             


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697